Citation Nr: 0417689	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-10 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1991, for the grant of service connection for pulmonary 
sarcoidosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from October 1966 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which granted service connection for 
pulmonary sarcoidosis, assigning an effective date therefor 
of December 19, 1991.  

In May 1995 the veteran disagreed with the effective date 
assigned the grant of service connection for pulmonary 
sarcoidosis, and the Board in November 2001 remanded the 
claim to the RO for the issuance of a statement of the case 
addressing the issue of entitlement to an effective date 
earlier than December 19, 1991, for the grant of service 
connection for pulmonary sarcoidosis.  The referenced 
statement of the case was issued in May 2002, and the veteran 
thereafter perfected his appeal of the issue listed on the 
title page of this action.  The veteran testified from the RO 
before the undersigned, seated in Washington, DC, at a 
videoconference hearing held in January 2004.

The Board notes that the March 1995 rating decision granting 
service connection for pulmonary sarcoidosis assigned a 60 
percent evaluation therefor.  In November 1998 the evaluation 
assigned the lung disorder was increased to 100 percent, 
effective August 14, 1997.  The record reflects that the 
veteran has not appealed either the initial rating assigned 
his lung disability or the effective date of the grant of a 
100 percent rating for the disorder.


FINDINGS OF FACT

1.  The veteran was discharged from active service in October 
1968.

2.  A claim for lung disability, including pulmonary 
sarcoidosis, was first filed on December 19, 1991.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than 
December 19, 1991, for the grant of service connection for 
pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the March 1995 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in May 2002 which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, a rating decision dated in March 1995 
granted service connection for lung disability, including 
pulmonary sarcoidosis, and assigned an effective date 
therefor of December 19, 1991.  Only after that rating action 
was promulgated did the AOJ, September 2002, provide adequate 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to submit any evidence in his possession 
that pertains to the claim. 

While the notice provided to the veteran in September 2002 
was not given prior to the first AOJ adjudication of the 
claim in March 1995, the notice was provided by the AOJ prior 
to the transfer and certification of the veteran's case to 
the Board, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran was specifically advised that the 
information and evidence needed to substantiate his claim for 
an earlier effective date was information and evidence 
demonstrating that he had filed a claim, formal or informal, 
for service connection for lung disability prior to December 
19, 1991.  He was also advised of what evidence VA would 
obtain for him, and of what evidence he was responsible for 
submitting, and also advised to submit relevant evidence in 
his possession.  In October 2002 the veteran responded by 
indicating that no additional evidence was available, and 
that all relevant evidence was already on file.  The Board 
also points out that the veteran does not dispute that he 
first filed a claim, formal or informal, for service 
connection for lung disability on December 19, 1991 (decades 
after his discharge from service).  As will be discussed in 
further detail below, the assignment of the effective date in 
this case turns on the later of the date of claim or the date 
entitlement arose, and the grant of service connection for 
pulmonary sarcoidosis has already been made effective the 
date of claim.

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he denies the existence of any outstanding 
information or evidence relevant to his claim (contending, in 
fact, that the relevant evidence in the instant claim has 
been of record for quite some time).  See Desbrow v. 
Principi, No. 02-352 (U.S. Vet. App. May 4, 2004); Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) (holding that failure 
to comply with VCAA constitutes nonprejudicial error 
"[w]here the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the Board decision").  Based on the above, and as the 
facts in this case are undisputed and the application of the 
pertinent law and regulations to the claim are clear, the 
Board concludes that the defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  See also Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning 
blind adherence in the face of overwhelming evidence in 
support of the result of a particular case, such adherence 
will result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Therefore, to decide the appeal would not be prejudicial 
error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the September 
2002 VA letter and the May 2002 statement of the case on file 
informed the veteran of the information and evidence needed 
to substantiate his claim.  Moreover, and as noted above, the 
September 2002 correspondence notified the veteran as to 
which evidence would be obtained by him and which evidence 
would be retrieved by VA, and also suggested that he submit 
any evidence in his possession.  It is clear from submissions 
by and on behalf of the veteran that he is fully conversant 
with the legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  
38 U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records; private medical records for 1964 to 1997 
(including from Florence Diagnostic Associates; Georgetown 
County Memorial Hospital; Medical Associates; Roper Hospital; 
and from Drs. William H., Louis J., Edward P., Eugene S., and 
L.B.W.); and the transcript of the veteran's January 2004 
hearing before the undersigned.  The Board acknowledges the 
veteran's assertion that he was told in 1972 that his service 
medical records were destroyed in a fire in St. Louis, 
Missouri.  Presumably the veteran is referring to the fire 
which occurred in the 1970s at the National Personnel Records 
Center (NPRC) in St. Louis, Missouri.  The Board points out, 
however, that the NPRC fire occurred in 1973, and not in 
1972.  Moreover, by December 1968 the NPRC had forward 
several of the veteran's service medical records, and in 
January 1992 forwarded the remainder of any such records for 
the veteran.  The NPRC has not suggested that any service 
medical records for the veteran were destroyed in the 1973 
fire, and after reviewing the service medical records on file 
the Board finds no indication that the records are 
incomplete.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual background

Service medical records show that the veteran underwent a 
chest X-ray study in October 1966 (when he entered service), 
at which time the presence of a left hilar enlargement was 
identified, which was thought to represent a node.  A repeat 
chest X-ray study in December 1966 showed a prominent mass in 
the left upper hilum.  The records show that the veteran 
complained of left-sided chest pain in October 1967; X-ray 
studies demonstrated a prominence in the left hilum.  Chest 
X-ray studies at the veteran's examination for discharge were 
negative for any abnormalities.

Received on October 24, 1968 was a VA Form 21-526, Veteran's 
Application for Compensation or Pension.  The only 
disabilities referenced on the form were a kidney condition 
and lower back strain.  In connection with the October 1968 
claim, the veteran was afforded a VA examination in December 
1968.  At that time he complained of back and kidney 
problems, but did not mention any lung symptoms.  Physical 
examination of the respiratory system was negative for any 
identified abnormalities, and chest X-ray studies were 
negative.  The veteran's claims for kidney and low back 
disabilities were denied in a January 1969 rating decision.

No communication referring to a lung disorder was received by 
VA until December 19, 1991, at which time the veteran 
submitted a VA Form 21-526 on which he requested service 
connection for kidney and back disabilities, bilateral 
hearing loss, and "bi-lateral lungs pulmonary disease".

Attached to the December 19, 1991 claim were private medical 
records for the period from September 1973 to July 1988.  The 
private medical records show that the veteran in 1972 
developed symptoms of significant coughing (although a 
September 1973 statement indicates that the veteran had been 
followed for lung problems since 1970), and that a lower lobe 
biopsy in 1975 revealed findings consistent with sarcoidosis.  
The records note that the veteran reported the presence of an 
abnormal chest X-ray study at service entrance, as well as 
the presence of a spot on his lung at service discharge which 
was considered to be sarcoid.  Additional private medical 
records for the period from 1964 to 1997 were received after 
December 1991.

In connection with the December 1991 claim the veteran was 
afforded a VA examination in February 1992, at which time the 
examiner noted that the veteran had exhibited a lung mass on 
chest X-ray when he entered service, that he was placed on 
steroids for six-month periods in 1972 and 1975, and that the 
veteran was diagnosed with sarcoidosis in 1975.  The examiner 
diagnosed the veteran with pulmonary sarcoidosis.

In a May 1992 rating decision service connection for lung 
disability, including sarcoidosis, was denied.  The veteran 
thereafter perfected his appeal of the May 1992 rating 
decision, submitting in August 1992 several statements by 
acquaintances who essentially indicate that the veteran did 
not experience lung problems prior to service, that he 
exhibited X-ray evidence of lung abnormalities in service, 
and that he had lung problems following service.

In a September 1994 decision the Board granted service 
connection for pulmonary sarcoidosis.  In a March 1995 rating 
decision the RO implemented the Board decision, granting 
service connection for pulmonary sarcoidosis effective 
December 19, 1991.  The Board notes in passing that service 
connection on a secondary basis for kidney disability was 
granted by the Board in June 2000.

In several statements on file the veteran argues that he is 
entitled to an effective date of either 1968 or 1972 for the 
grant of service connection for his lung disorder.  He 
essentially contends that the effective date should be based 
on the date entitlement arose, and that since he had 
pulmonary sarcoidosis in service or shortly thereafter, that 
date is in 1968.  He also notes in this regard that VA now 
recognizes his kidney disability as having been caused by the 
pulmonary sarcoidosis, and that he first filed a claim for 
kidney disability in 1968.  The veteran contends that 
entitlement arose at least by 1972, when his pulmonary 
sarcoidosis became symptomatic.  The veteran indicates that 
while he was advised by a physician in 1972 to file a claim 
for service connection for sarcoidosis, he did not file a 
claim because he was told by a VA employee that his records 
had been destroyed in a fire in St. Louis, Missouri.

At his January 2004 hearing before the undersigned, the 
veteran additionally argued that VA should have examined him 
more thoroughly at the time he filed his claim for service 
connection for kidney disability in 1968, contending that a 
more thorough examination would have discovered the presence 
of pulmonary sarcoidosis at that time.  He reiterated his 
assertion that he was told in 1972 that his records had been 
destroyed by a fire in St. Louis, Missouri, and affirmed that 
he first filed a claim for lung disability, including 
pulmonary sarcoidosis, in 1991.  The veteran indicated that 
he understood the law and regulations pertaining to his 
claim, but believed that an exception should be made in his 
case, particularly as, in his opinion, VA was partially at 
fault in not thoroughly examining him.

Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  The effective date for the grant of service 
connection is the day following separation from active 
service or the date entitlement arose if a claim is received 
within one year after separation from service.  Otherwise, 
the effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i) (2003).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151 (2003).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, the claimant's duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant, may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  38 C.F.R. 
§ 3.155 (2003). 

The veteran was discharged from service in October 1968.  
Shortly following his discharge he filed a claim for service 
connection for kidney and low back disabilities, but did not 
refer to any lung disorder.  He did not refer to any lung 
problems when examined in December 1968 (nor were any found), 
and no claim for, or other reference to, a lung disorder was 
made between the date of his discharge and December 19, 1991, 
at which time he filed a VA Form 21-526 on which he 
specifically requested service connection for lung 
disability.

The veteran does not dispute that he first filed a claim for 
service connection for pulmonary sarcoidosis on December 19, 
1991.  While he contends that he spoke with VA personnel in 
1972 about filing a claim, nothing in the record corroborates 
his assertion, and in any event he admits that he elected not 
to file a claim at that time.  In addition, none of the post-
service records on file prior to December 19, 1991, can 
reasonably be construed as an informal claim, particularly as 
they are negative for any reference to lung problems.  The 
Board points out that even assuming that any of the private 
medical records on file could constitute an informal claim, 
the private records were not added to the claims file until 
December 19, 1991.

The veteran argues instead that the date entitlement arose 
for service connection for pulmonary sarcoidosis should 
control, contending that the evidence shows that lung 
disability was present either in service, or shortly 
thereafter.  However, even assuming that, based on the 
medical evidence, entitlement arose at some point prior to 
December 19, 1991, applicable law clearly provides that where 
a claim for service connection for a particular disability is 
filed more than one year after discharge from service, the 
effective date of a grant of service connection for that 
disability is the date of claim or the date entitlement 
arose, whichever is later.  In this case, the RO assigned the 
effective date for the grant of service connection based on 
the date of the veteran's December 19, 1991 claim.  If 
entitlement arose prior to December 19, 1991, the law 
requires that the date of claim control.  If entitlement 
arose after December 19, 1991, then the veteran has received 
an effective date that is earlier than that to which he is 
entitled.  In either case, the veteran's claim must be 
denied.

In summary, the undisputed evidence shows that the date of 
the veteran's claim is December 19, 1991, and that VA has 
already assigned that date as the effective date of the 
veteran's claim. 

Accordingly, as the evidence shows, and the veteran does not 
dispute, that the veteran first filed a claim for service 
connection for pulmonary sarcoidosis on December 19, 1991, 
more than one year following his discharge from service, the 
Board concludes that the veteran is not entitled to an 
effective date earlier than December 19, 1991, for the grant 
of service connection for pulmonary sarcoidosis.  His claim 
is therefore denied.

The Board acknowledges the veteran's assertion that because 
his pulmonary sarcoidosis was present at discharge from 
service and symptomatic by 1972, and since VA did not examine 
him thoroughly enough in December 1968 to discover the 
presence of his lung disability, the correct effective date 
for the grant of service connection for pulmonary sarcoidosis 
must be either 1968 or 1972, regardless of the date of his 
claim.  At his January 2004 hearing before the undersigned, 
the veteran acknowledged understanding that an earlier 
effective date in his case was not supported by the pertinent 
law and regulations, but he argued that an exception to the 
application of those laws and regulations should be made in 
his case.  The Board is bound by the law in this matter, 
however, and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994). 


ORDER

Entitlement to an effective date earlier than December 19, 
1991, for the grant of service connection for pulmonary 
sarcoidosis is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



